Citation Nr: 0336321	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  96-32 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed right hip 
disorder.  

2.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  

3.  Entitlement to an initial compensable rating for the 
service-connected prostate disability.  

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2003).  



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1971 to January 
1984 and from March 1984 to January 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in August 1995 and June 
1996 by the RO.  



FINDINGS OF FACT

1.  The veteran's whereabouts are unknown; to the extent 
possible all information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The veteran is not currently shown to have a right hip 
disorder due to an injury or other event in service.  

3.  At the time of retirement from service, the veteran 
evidenced a small thrombosed hemorrhoid and objective 
evidence of hemorrhoids is shown subsequent to service; there 
is no evidence of persistent bleeding, anemia or fissures.  

4.  The veteran is not shown to have any prostate impairment 
manifested by urinary tract infections, continual urine 
leakage, urinary incontinence or stress incontinence 
requiring the wearing of absorbent materials.  

5.  The veteran is now compensably rated for one of his 
service-connected disabilities.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right hip disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 501, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).  

2.  The criteria for the assignment of an initial 10 percent 
evaluation, but not higher, for the service-connected 
hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 
(2003).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected prostate disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.115b including Diagnostic Code 7527 (2003).  

4.  The matter of entitlement to a 10 percent disability 
evaluation for multiple noncompensable service-connected 
disabilities is moot.  38 C.F.R. § 3.324 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The claims file currently contains the veteran's service 
medical records, as well as the reports of relevant VA 
examinations conducted in 1995 and records of post-service 
private medical treatment.  

By letter dated in October 2002, the RO attempted to notify 
the veteran of VCAA, the information needed from him to 
enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide in obtaining evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA's assistance in obtaining such evidence.  

That letter was send to the veteran's address of record but 
was returned as undeliverable.  In July 2003, the RO sent a 
letter to that same address, along with copies of the prior 
letter and enclosures, and advised the veteran that the prior 
correspondence had been returned.  

The RO requested the veteran to contact VA and provide a 
current address and phone number.  The RO also sent copies of 
the October 2002 letter and enclosures to the previous home 
address listed for the veteran and attempted to otherwise 
locate him via telephone directory inquiries and credit 
report inquiries.  

The veteran has not contacted VA with any updated address 
information and VA has not been successful in locating  him 
so as to provide him with any additional notice, to include 
attempting to schedule him for examinations, or to request 
him to provide additional information relevant to the issues 
on appeal.  

The Board emphasizes that it is a claimant's responsibility 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court 
has held that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

The Board also notes that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit."  Hyson v. Brown, 
5 Vet. App. 262, 264 (1993).  

In this case, and despite attempts to contact the veteran at 
other prior addresses of record, and to locate a more current 
address, VA has been unable to locate the veteran who has not 
been in contact with VA for years.  Therefore, based on these 
particular facts, the Board is satisfied that, to the extent 
possible, VA has complied with the notification and duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Further attempts at notification or development would be 
futile absent updated address information for the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Where a veteran served for at least 90 days during a period 
of war and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran complains of having right hip pain, particularly 
with motion.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent 
and cannot suffice to establish the existence of a right hip 
disability of service origin in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The service medical records reflect that, after a complaint 
of right hip and back pain in May 1988, the veteran's right 
hip was X-rayed.  No radiographic abnormality was shown.  The 
remaining service records are absent complaints or findings 
relevant to the right hip, to include the report of 
retirement examination completed in January 1995.  

In fact, the examination report dated in January 1995 notes 
that the veteran's complaint of joint pain referred to one 
incident secondary to a fall on the ice, without 
complications or sequelae.  Thus, service medical records are 
negative for evidence of a disability of the right hip.  

Moreover, although the veteran again complained of having 
right hip pain at the time of VA examination in May 1995, the 
examiner's assessment was limited to recognizing the 
veteran's pain complaints.  Pain alone, without a diagnosed 
disability or an identifiable underlying malady or condition 
to which manifestations may be attributed, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The May 1995 VA examiner ruled out the presence of right hip 
arthritis, as shown by normal right hip X-ray studies.  
Additionally, the examiner noted the absence of any crepitus 
or objective signs, again noting only the veteran's 
subjective complaint of pain with motion.  

Also of note is that in connection with muscles examination, 
also conducted in May 1995, the veteran denied any muscle 
pain or weakness.  That examination revealed no damage to the 
bones, tendons or muscles, and the veteran demonstrated equal 
and full strength in the lower extremities.  

Consistent with the above, the competent evidence of record 
fails to reveal any identifiable right hip pathology and does 
not demonstrate the existence of any diagnosed right hip 
disability.  

For instance, an April 1997 record of private medical 
treatment includes the veteran's report of having fallen on 
his hip while in service and having been advised he had 
osteoarthritis.  Musculoskeletal examination conducted in 
April 1997 was, however, grossly normal.  

There is no other competent medical evidence of record 
showing that the veteran has a chronic right hip disability 
of service origin.  In sum, the evidence shows that residual 
to an in-service fall to the hip the veteran incurred no 
complications or sequelae and that his subjective complaints 
of pain have not been attributed to any chronic right hip 
pathology.  

Thus, the preponderance of the evidence is against the claim 
and there is no basis upon which to grant service connection 
for disability of the right hip.  

The Board notes that, to the extent the medical evidence of 
record attributes the veteran's right leg pain to lumbar 
spine disability, the RO separately denied entitlement to 
service-connection for a back disability in a rating decision 
dated in July 2003 and, to the Board's knowledge, the veteran 
has not initiated an appeal to that determination.  As such, 
the matter is not currently before the Board.  


Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

As set out hereinabove, VA was, unfortunately, unable to 
schedule the veteran for VA examinations that might have 
provided a more contemporary and complete diagnostic picture 
of his service-connected hemorrhoids and prostate disability 
for rating purposes.  

Insofar as the veteran's rating issues are based on an appeal 
of original compensation claims, the Board must rate his 
disabilities on the evidence of record, consistent with 
38 C.F.R. § 3.655.


Hemorrhoids

External or internal hemorrhoids are evaluated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable 
evaluation is assigned for mild-to-moderate hemorrhoids.  

Assignment of a 10 percent evaluation is contemplated where 
hemorrhoids are shown to be large or thrombotic, and where 
such are irreducible with excessive redundant tissue, and 
with evidence of frequent recurrences.  Where there is 
persistent bleeding and with secondary anemia or fissures, a 
20 percent evaluation is warranted.  

The service medical records reflect treatment for 
hemorrhoids, with surgery in 1982 and note of recurrent 
episodes of bleeding hemorrhoids in 1993 and 1994.  In 
September 1994, the veteran denied recent bleeding, but 
examination showed prolapsed hemorrhoids and surgery was 
recommended.  

At the time of his retirement from service in January 1995, 
the veteran was noted to have a small thrombosed hemorrhoid.  
The May 1995 VA examination report notes objective evidence 
of nonbleeding hemorrhoids.  

At that time, the veteran complained of occasional bleeding, 
multiple times per month.  There is no further evidence 
speaking to the size of hemorrhoids, no later medical 
evidence showing that such continue to be thrombotic, and no 
evidence that such are irreducible or accompanied by 
excessive redundant tissue, or that the recurrences are more 
frequent.  

The Board finds that, based on the record, that service-
connected disability picture more nearly approximates the 
criteria for the assignment of a 10 percent rating in this 
case.  That is, a thrombosed hemorrhoid, although small, was 
shown at service retirement and service records indicate the 
need for surgery for the veteran's hemorrhoids after service.  
The subsequent evidence of record speaks only to the fact 
that the veteran's hemorrhoids continue to be evident.  

The medical evidence does establish that the veteran's 
hemorrhoids are no longer thrombosed.  Thus, the Board finds 
that his hemorrhoid manifestations warrant a 10 percent 
rating.  

Despite the veteran's complaint of recurrent bleeding; 
however, the VA examiner described the currently-noted 
hemorrhoids as nonbleeding.  The veteran himself reported 
occurrences of bleeding only several times per month.  There 
is neither lay nor medical evidence demonstrating persistent 
bleeding.  In any case, the May 1995 VA examiner specifically 
ruled out any anemia and there is no claim or objective 
verification of any fissures.  

Again, more contemporary findings that may have been obtained 
via examination are not available.  Accordingly, the 
preponderance of the available evidence is against a rating 
in excess of 10 percent for the service-connected 
hemorrhoids.  




Prostate

The veteran is service-connected for a prostate condition, 
noncompensably evaluated pursuant to Diagnostic Code 7527.  

Under Diagnostic Code 7527, residuals of prostate gland 
injuries, infections, and hypertrophy are evaluated as 
voiding dysfunction or urinary tract infection, which ever is 
predominant.  

Under 38 C.F.R. § 4.115b, infection that requires long- term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management is evaluated as 10 percent 
disabling.  

Under 38 C.F.R. § 4.115b, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling.  

A November 1992 private record notes the veteran's complaint 
of restriction in his urinary stream over a period of twelve 
months, without dysuria or hematuria.  Urinary testing at 
that time revealed no evidence of infection.  

At the time of examination in May 1995, the veteran was noted 
to have benign prostatic enlargement, without urinary symptom 
complaints.  The remaining competent medical evidence of 
record does not speak to the presence and degree or absence 
of urinary symptoms.  

Thus, a review of the totality of the evidence fails to 
reveal that the service-connected prostate disability results 
in dysfunction that requires the wearing of any absorbent 
materials or that results in any urinary infections.  Thus, 
there is no basis upon which to assign a compensable rating.  



Multiple Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  

Insofar as a 10 percent rating is now assigned for the 
service-connected hemorrhoids, the matter of entitlement to a 
10 percent rating for multiple noncompensable service-
connected disabilities has been rendered moot.  38 C.F.R. § 
3.324.  



ORDER

Service connection for a right hip disability is denied.  

An initial 10 percent rating, but not higher, for the 
service-connected hemorrhoids is granted, subject to the 
regulations governing the payment of monetary award.  

An initial compensable rating for the service-connected 
prostate disability is denied.  

The claim of entitlement to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is dismissed as moot.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



